Mr. Justice Dever delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1414* — when decision of trial court on-controverted questions of fact mil not he disturbed. The decision of the trial court on controverted questions of fact, in view of the fact that the trial judge, who has had an opportunity to see and hear the witnesses who have testified in the case, is better able to determine such questions, will not be disturbed on appeal. 2. Master and servant, § 84* — when evidence sufficient to show that contract was to go into effect immediately. In an action by a farm superintendent to recover for services under an oral contract, where the evidence was conflicting, evidence held sufficient to show that the contract was to go into effect immediately upon the making thereof. 3. Frauds, Statute of, § 89* — when not defense in action on oral contract of employment. Where an oral contract of employment has been fully performed and. nothing remains to be done except the payment of money by the employer, the Statute of Frauds cannot be interposed as a defense to an action on the contract